Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-10, 16-17 and 19-25 are allowed; claims 3, 11-15, 18 and 26-29 are canceled. 
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, and 16 recite, inter alia, determining whether the first total exceeds a first threshold; upon determining that the first total exceeds the first threshold: counting, as a second total, a number of child elements of the first plurality of child elements that satisfy a likelihood condition; determining whether the second total exceeds a second threshold; and upon determining that the second total exceeds the second threshold, signaling that the first parent element is likely impaired; counting, as a third total, a number of failure indications that have been received for the child elements of the second plurality of child elements; determining whether the third total exceeds a third threshold; and upon determining that the third total exceeds the third threshold: counting, as a fourth total, a number of child elements of the second plurality of child elements that satisfy a likelihood condition; determining whether the fourth total exceeds a fourth threshold, and upon determining that the fourth total exceeds the fourth threshold, signaling that the second parent element is likely impaired, wherein, for each child element of the first plurality of child elements and the second plurality of child 
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DINH NGUYEN/Primary Examiner, Art Unit 2647